Case 2:20-cv-10369-AB-JEM Document 24 Filed 01/15/21 Page 1 of 6 Page ID #:339
Case 2:20-cv-10369-AB-JEM Document 24 Filed 01/15/21 Page 2 of 6 Page ID #:340




 made demeaning and offensive comments toward Plaintiff regarding his religion
 and faith, and that when Plaintiff complained to his supervisors, they failed to
 remedy them, gave Thompson preferential treatment, and later terminated Plaintiff.

        Fever Labs removed the action on the basis of diversity jurisdiction, arguing
 that although Plaintiff and defendant Thompson are both citizens of California and
 therefore non-diverse, Thompson is a sham defendant so his citizenship should be
 disregarded. As Plaintiff and Fever Labs are of diverse citizenship, and the amount
 in controversy is satisfied, disregarding Thompson would vest this Court with
 diversity jurisdiction. Plaintiff now moves for remand, arguing that Thompson is a
 proper defendant and not a sham. Plaintiff also seeks to recover his attorneys’ fees.

 II.     LEGAL STANDARD

        Under 28 U.S.C. § 1441(a) (“Section 1441”), a civil action may be removed
 to the district court where the action is pending if the district court has original
 jurisdiction over the action. Under 28 U.S.C. § 1332 (“Section 1332”), a district
 court has original jurisdiction of a civil action where the matter in controversy
 exceeds the sum or value of $75,000, exclusive of interest and costs, and the
 dispute is between “citizens of different states.” Section 1332(a)(1) requires
 complete diversity, meaning that “the citizenship of each plaintiff is diverse from
 the citizenship of each defendant.” Caterpillar Inc. v. Lewis, 519 U.S. 61, 68
 (1996). Section 1441(b)(2) further limits removal to cases where no defendant
 “properly joined and served . . . is a citizen of the State in which such action is
 brought.” 28 U.S.C. § 1441(b)(2).

        A non-diverse party may be disregarded for purposes of determining
 whether jurisdiction exists if the court determines that the party’s joinder was
 “fraudulent” or a “sham.” Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1067
 (9th Cir. 2001); Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318 (9th Cir. 1998);
 McCabe v. General Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987). The term
 “fraudulent joinder” is a term of art and does not imply any intent to deceive on the
 part of a plaintiff or his counsel. Lewis v. Time Inc., 83 F.R.D. 455, 460 (E.D. Cal.
 1979), aff’d 710 F.2d 549 (9th Cir. 1983), impliedly overruled on other grounds in
 Milkovich v. Lorain Journal Co., 497 U.S. 1 (1990). The relevant inquiry is
 whether the plaintiff has failed to state a cause of action against the non-diverse
 defendant, and the failure is “obvious according to the settled rules of the state.”
 McCabe, 811 F.2d at 1339 (emphasis added); see also Morris, 236 F.3d at 1067.
 Moreover, “[b]ecause the court must resolve all doubts against removal, we
 employ a presumption against fraudulent joinder.” Macey v. Allstate Prop. & Cas.

 CV-90 (12/02)              CIVIL MINUTES – GENERAL                Initials of Deputy Clerk CB

                                            2
Case 2:20-cv-10369-AB-JEM Document 24 Filed 01/15/21 Page 3 of 6 Page ID #:341




 Ins. Co., 220 F. Supp. 2d 1116, 1117-1118 (N.D. Cal. 2002) (citing Gaus v. Miles,
 Inc., 980 F.2d 564, 566 (9th Cir. 1992)). Thus, “the court must resolve all material
 ambiguities in state law in plaintiff’s favor,” and “[w]hen there are real ambiguities
 among the relevant state law authorities, federal courts that are considering
 motions to remand should avoid purporting to decide how state courts would
 construe those authorities.” Id.; accord Briano v. Conseco Life Ins. Co., 126 F.
 Supp. 2d 1293, 1297 (C.D. Cal. 2000).

        The burden of proving fraudulent joinder is a heavy one. The removing party
 must prove that there is “no possibility that plaintiff will be able to establish a
 cause of action in State court against the alleged sham defendant.” Good v.
 Prudential Ins. Co. of America, 5 F. Supp. 2d 804, 807 (N.D. Cal. 1998). In this
 regard, “[r]emand must be granted unless the defendant shows that the plaintiff
 ‘would not be afforded leave to amend his complaint to cure [the] purported
 deficiency.’” Padilla v. AT & T Corp., 697 F. Supp. 2d 1156, 1159 (C.D. Cal.
 2009) (brackets in original); Macey, 220 F. Supp. 2d at 1117 (“If there is a non-
 fanciful possibility that plaintiff can state a claim under California law against the
 non-diverse defendants the court must remand.”). “Merely a ‘glimmer of hope’ that
 plaintiff can establish [a] claim is sufficient to preclude application of [the]
 fraudulent joinder doctrine.” Gonzalez v. J.S. Paluch Co., No. 12-08696-DDP
 (FMOx), 2013 WL 100210, at *4 (C.D. Cal. Jan. 7, 2013) (internal quotations
 omitted) (brackets in original).

        In determining whether a defendant was fraudulently joined, the Court need
 only make a summary assessment of whether there is any possibility that the
 plaintiff can state a claim against the defendant. This is because “ ‘the inability to
 make the requisite decision in a summary manner itself points to an inability of the
 removing party to carry its burden.’ ” Hunter v. Philip Morris USA, 582 F.3d 1039,
 1044 (9th Cir. 2009) (citing with approval Smallwood v. Illinois Central R.R. Co.,
 385 F.3d 568, 573-574 (5th Cir. 2004) (en banc)).

        The removal statute is “strictly construe[d] against removal jurisdiction.”
 Gaus, 980 F.2d at 566. Thus, “[f]ederal jurisdiction must be rejected if there is any
 doubt as to the right of removal in the first instance.” Id. “If at any time before
 final judgment it appears that the district court lacks subject matter jurisdiction, the
 case shall be remanded.” 28 U.S.C. § 1447(c).




 CV-90 (12/02)               CIVIL MINUTES – GENERAL                 Initials of Deputy Clerk CB

                                             3
Case 2:20-cv-10369-AB-JEM Document 24 Filed 01/15/21 Page 4 of 6 Page ID #:342




III.     DISCUSSION

       A. Thompson Is Not a Sham Defendant

        Plaintiff alleges one claim against non-diverse defendant Thompson: the
 second count, for harassment in violation of FEHA. Defendants argue that
 Thompson is a sham defendant because Plaintiff cannot assert any colorable FEHA
 claim against Thompson. The Court will review the claim to determine whether
 there is any possibility that Plaintiff can establish it against Thompson.

           A claim for harassment under FEHA requires a plaintiff to establish that
 (1) he is a member of a protected group; (2) he was subjected to harassment
 because he belonged to this group; and (3) the alleged harassment was so severe or
 pervasive that it created a hostile work environment. See Lawler v. Montblanc N.
 Am., LLC, 704 F.3d 1235, 1244 (9th Cir. 2013). Actionable harassment “cannot be
 occasional, isolated, sporadic, or trivial[;] rather, the plaintiff must show a
 concerted pattern of harassment of a repeated, routine or a generalized nature....’”
 Thompson v. City of Monrovia, 186 Cal. App. 4th 860, 877 (2010), citing Aguilar
 v. Avis Rent A Car System, Inc., 21 Cal.4th 121, 129 (1999).

         Defendants argue that the harassment that Plaintiff alleges involving
 Thompson was not sufficiently severe or pervasive to establish this claim. The
 Court disagrees. Defendant argues that there are only two specific allegations that
 Thompson engaged in potential harassment four months apart, and that the
 remaining allegations are too vague to support a claim. On its face, this argument
 fails to show that there is no possibility that Plaintiff can establish his claim or that
 he has not even a glimmer of hope. California law provides that even “[a] single
 incident of harassing conduct is sufficient to create a triable issue regarding the
 existence of a hostile work environment.” Cal. Gov. Code § 12923(b). The
 California Court of Appeals has explained that “there is neither a threshold ‘magic
 number’ of harassing incidents that give rise…to liability…nor a number of
 incidents below which a plaintiff fails as a matter of law to state a claim.” Dee v.
 Vintage Petroleum, Inc., 106 Cal. App. 4th 30, 36 (2003) (citation omitted).

        Defendants also mischaracterize Plaintiff’s allegations of harassment.
 Plaintiff alleges more than two isolated incidents and instead alleges ongoing
 harassment over several months. Plaintiff alleges that from March 2019 through
 July 2019, Thompson publicly made regular offensive comments to Plaintiff about
 his religious beliefs. FAC ¶¶ 23, 28, 46, 48. These include interrogating Plaintiff
 about Christian doctrine and texts, challenging Plaintiff to defend his beliefs,

 CV-90 (12/02)                CIVIL MINUTES – GENERAL                  Initials of Deputy Clerk CB

                                              4
Case 2:20-cv-10369-AB-JEM Document 24 Filed 01/15/21 Page 5 of 6 Page ID #:343




 telling Plaintiff that Christian teachings were completely irrational and patronizing
 Plaintiff for his devout faith, several times per week. Id. ¶ 23, 28. In one alleged
 example from July 2019, Thompson asked Plaintiff to the effect “ ‘So, let me ask
 you something, you’re Christian, right? Okay, but the part about this motherfucker
 dying and coming back to life – you don’t really believe that do you?’ Plaintiff
 responded that he did believe in the resurrection of Jesus Christ. Defendant
 THOMPSON interrupted Plaintiff, laughing and saying, ‘No way, no way.’
 Defendant THOMPSON then condescendingly said, to the effect, ‘What? How?
 You really believe some dude died and came back to life?’ Plaintiff said yes, and
 told Defendant THOMPSON that this discussion was not appropriate and made
 him uncomfortable. Plaintiff was angry, humiliated, and embarrassed by Defendant
 THOMPSON’s uncalled for interrogation and insult of Plaintiff’s religion and
 beliefs.” Id. ¶ 46. Such comments “were consistent with those [Thompson]
 regularly made regarding Plaintiff’s religion from in or around May 2019 through
 July 2019 on a regular basis. Defendant THOMPSON either questioned Plaintiff’s
 Christian beliefs, insulted him for having strong Christian faith, and made other
 offensive comments regarding Christianity and/or Plaintiff’s beliefs.” Id. ¶ 46.

        Given California law cited above, Defendants have not shown that such
 allegations cannot possibly establish a claim, or that any deficiencies cannot be
 remedied by amendment. Defendants also argue that the fact that Thompson is
 Plaintiff’s co-worker and not a supervisor should be considered in determining
 whether the alleged comments can state a claim. But, as Defendants implicitly
 acknowledge, harassing comments do not cease to be harassing merely because
 they are made by a co-worker and not a supervisor. Indeed, FEHA makes it
 unlawful for an employer or any other person to harass an employee on the basis
 of religious creed. Cal. Gov. Code § 12940(j)(1). Defendants have not shown that
 Thompson being a mere co-worker invalidates Plaintiff’s claim on its face.

       The Court concludes that Thompson is not sham defendant so his citizenship
 must be considered. Because both Thomson and Plaintiff are California citizens,
 the Court lacks diversity jurisdiction over this case and it must be remanded.

    B. The Removal Lacked an Objectively Reasonable Basis So The Court
       Awards Plaintiff His Attorneys’ Fees.

        “An order remanding the case may require payment of just costs and any
 actual expenses, including attorney fees, incurred as a result of the removal.” 28
 U.S.C. § 1447 (c). Fees may be awarded under § 1447(c) “where the removing
 party lacked an objectively reasonable basis for seeking removal.” Martin v.

 CV-90 (12/02)              CIVIL MINUTES – GENERAL                Initials of Deputy Clerk CB

                                            5
Case 2:20-cv-10369-AB-JEM Document 24 Filed 01/15/21 Page 6 of 6 Page ID #:344




 Franklin Capital Corp., 546 U.S. 132, 141 (2005). Such an award of fees “is not a
 punitive award against defendants; it is simply reimbursement to plaintiffs of
 wholly unnecessary litigation costs the defendant inflicted.” Moore v. Permanente
 Med. Grp., Inc., 981 F.2d 443, 447 (9th Cir. 1992).

         Here, the removal was objectively unreasonable. Defendants argue only that
 Plaintiff’s allegations do not establish severe or pervasive harassment, but they
 mischaracterize Plaintiff’s allegations and disregard California law. In making this
 argument, Defendant also state that Thomson’s status as a co-worker should weigh
 in assessing the severity of the alleged harassment, but this argument itself shows
 that it is not obvious that Plaintiff’s claim against Thompson must fail. Defendants
 also fail to show that amendment would not cure any defects, and fail to account
 for their high burden of proving fraudulent joinder. The removal was therefore
 objectively unreasonable and the Court will award Plaintiff his attorneys’ fees.

        Plaintiff requests $7,060.50 in fees incurred on the motion, and submitted
 the appropriate attorney declarations and time records. See Decls. of You, Ruiz,
 and Osborne (Dkt. Nos. 17-3 to 17-4). Attorney You anticipated spending another
 4 hours at $300/hour, for a total of $1,200, on the reply. The total fees are therefore
 $8,260.50. The fees were reasonably incurred, the tasks were performed by the
 appropriate level of counsel, the quality of the motion and the reply reflects that the
 claimed hours were invested in them, and the hourly rates are reasonable. The
 Court therefore awards Plaintiff his attorneys’ fees in the amount of $8,260.50,
 reflecting counsel’s work on the moving papers and the reply.

IV.      CONCLUSION

       For the foregoing reasons, the Court GRANTS Plaintiff’s Motion for
 Remand (Dkt. No. 17) and AWARDS Plaintiff his reasonable attorneys’ fees of
 $8,260.50. Defendants’ Motion to Dismiss (Dkt. No. 18) is DENIED AS MOOT.

       The Clerk of Court shall remand this case to the state court from which it
 was improvidently removed.

         IT IS SO ORDERED.




 CV-90 (12/02)               CIVIL MINUTES – GENERAL                Initials of Deputy Clerk CB

                                             6
